Citation Nr: 0026456	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-36 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $14,493.19, to include the issue of whether waiver 
of recovery is precluded by bad faith.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1949, from January 1950 to September 1953, and from July 1955 
to March 1968.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued in April 1996.  The Committee found that the veteran's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.

By memorandum dated in January 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

The case was previously before the Board in April 1998, when 
it was remanded for further development, including 
readjudication of the Committee's bad faith determination in 
light of Richards v. Brown, 9 Vet. App. 255 (1996), 
applicable to the adjudication of bad faith cases, and 
adjudication the veteran's claim concerning the validity of 
creation of the indebtedness.  

The issue of validity of creation of the indebtedness is 
inextricably intertwined with the issue on appeal because 
denial of a waiver presupposes the propriety of the creation 
of the overpayment in the first instance.  Cf. Narron v. 
West, 13 Vet. App. 223 (1999); see also Parker v. Brown, 7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board).  

In June 1999, an opinion concerning the 
validity/enforceability of the indebtedness was obtained from 
the VA Regional Counsel.  In July 1999, the RO determined 
that the debt was valid, and the veteran was notified of his 
appellate rights.  He did not appeal.  38 U.S.C.A. § 7105(a), 
(d) (West 1991).  Accordingly, this claim is not currently 
before the Board on appeal. 

The issue of entitlement to waiver of recovery of the loan 
guaranty indebtedness is the subject of a remand immediately 
following this decision.


FINDINGS OF FACT

1.  In April 1989, the veteran and his wife obtained a VA loan 
on property located in Orlando, Florida.

2.  A notice of default noted that the first uncured default 
was on January 1, 1994. 

3.  A foreclosure sale on the property took place in April 
1995, and the property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid its loan guaranty amount to the lender, and the guaranty 
amount of $14,493.19 was ultimately charged to the appellant.

5.  In April 1996, the Committee found that the veteran's 
actions leading to the default constituted bad faith.

6.  The veteran's default in January 1994 was due to illness 
and unemployment.

7.  The veteran maintained his mortgage for approximately five 
years.  Following the default, he attempted to sell the 
property through a private real estate investor to avoid 
foreclosure.

8.  The veteran did not commit a deliberate or intentional 
act, over which he had complete control, which he knew would 
result in the creation of the indebtedness.  He did not engage 
in any deceptive dealing regarding the circumstances that led 
to the default and foreclosure on the subject property.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a) (1999).

2.  The veteran's actions did not constitute fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran and his wife purchased a house in Orlando, 
Florida, in April 1989, using a home mortgage loan which was 
guaranteed, in part, by VA.  At that time, the veteran was 
employed as an assistant to a project manager.  His monthly 
income was $1,970.00, including $822.00 in retirement 
benefits.  His wife was unemployed.  Monthly mortgage 
payments were $614.25. 

On January 1, 1994, the veteran defaulted on the mortgage 
obligation.  The notice of default and notice of intention to 
foreclose indicated that several attempts were made to obtain 
a telephone number for the veteran through directory 
assistance and the telephone company.  No listing was found.  
The veteran did not respond to the lender's correspondence.  

A Return of Service dated in May 1994 indicates that 
neighbors reported that the veteran and his wife had moved 
out of the subject property.  One neighbor said that a nephew 
had lived in the home.  The property appeared vacant.

In June 1994, VA wrote to the veteran at his most recent 
address of record and notified him that the lender was taking 
action to foreclose on his loan.  He was advised of 
alternatives to foreclosure, including selling the property 
prior to foreclosure.  He was urged to do his utmost to 
prevent foreclosure.

A summary final judgment of foreclosure was entered against 
the veteran.  A foreclosure sale was held in April 1995.  The 
holder was the successful bidder at the foreclosure sale.

VA paid the holder's loan guaranty claim, the related loss to 
the government in the amount of $16,243.19 was charged as a 
debt to the appellant, and collection efforts were initiated.  
See Advice Regarding Indebtedness of Obligors on Guaranteed 
or Insured Loans, VA Form 26-1833, dated September 8, 1995.  
The total indebtedness was later credited $1,750.00 following 
VA's resale of the property, resulting in an outstanding debt 
of $14,493.19.  See Advice Regarding Indebtedness of Obligors 
on Guaranteed or Insured Loans, VA Form 26-1833, dated March 
18, 1996.

The veteran submitted a claim for waiver of recovery of loan 
guaranty indebtedness to the RO in February 1996.  He offered 
several statement in support of his claim.
He reported that a blood vessel burst in his brain in 1991 
and he underwent surgery.  He lost his memory for about a 
year after the surgery.  He had to use most of his income to 
pay hospital bills.  He was no longer able to work and his 
wife left him.  He had a heart attack in September 1993 and 
incurred additional medical bills.  His medical costs were 
above what his insurance would pay.  He sold all of his 
inventory and moved to Norway, where he had lived for many 
years so he would have free medical care.  He lived at the 
home of a friend.  He used his retirement and Social Security 
benefits to pay for a room.

Further, the veteran stated that he signed over the subject 
property to his cousin, who moved into the house in November, 
before the veteran moved to Norway.  His cousin reportedly 
sent all necessary paperwork to the lender.  The veteran 
stated that since he did not hear anything from the bank or 
his cousin, he thought that everything was in order 
concerning his transfer of the property.  He was later 
informed by a neighbor that his cousin had left the property 
in April 1994. 

In addition, the veteran reported that he made many attempts 
to contact the lender, but received little assistance.  He 
submitted undated notes that he allegedly took during a 
telephone conversation with the lender.  The notes show that 
he was advised of the pay-off amount of the loan and told he 
could pre-pay without penalty.  He was also told the amount 
for which houses in the neighborhood were being sold.  It 
appears that he was living in Norway at the time he took the 
notes, as he listed his home address as in Norway.  

On appeal, the veteran also stated that he did not know he 
was supposed to contact VA.  His cousin did not forward his 
mail to him in Norway.  Prior to leaving for Norway, the 
veteran reportedly made all payments on the house through 
March 1994.  He stated that it was not his intention to cheat 
anyone.  While in Norway, he had an additional surgery in 
August 1994 and a heart attack February 1996. 

Finally, the veteran contended that sufficient efforts were 
not undertaken to notify him of the foreclosure.  
Specifically, he alleged that because he is military retiree, 
VA should have been able to determine his current address 
with minimal effort through a computer cross-match system. 

VA wrote to the veteran in July 1999 and requested that he 
provide evidence showing that (a) he attempted to contact the 
lender during the time period surrounding the default and 
foreclosure; (b) that he was treated for physical 
disabilities, i.e., an aneurysm of the brain and a heart 
attack, during the time period surrounding the default and 
foreclosure; and (c) that he transferred the property in 
question to his cousin.

In response, the veteran provided additional evidence to the 
RO in September 1999.  This evidence included, inter alia, 
treatment records showing that he suffered an acute 
subarachnoid hemorrhage in March 1991.  He was also 
hospitalized for a heart attack in September 1993.  
Documentation from his insurance company showed that the full 
amount of his bills was not covered by insurance.  For 
example for a bill of $14,006.00, his liability was 
$1,060.00.

In a letter from the veteran to his wife dated September 13, 
1993, he told his wife that when the bank got the divorce 
papers it would refinance the property.   

A May 1994 letter from a private real estate investor to the 
veteran and his wife notified them that the property was 
being foreclosed and was to go to the sheriff's sale in 
several months.  The investor offered to pay for a quit claim 
deed to the property and attempt to sell it to avoid 
foreclosure. 

In July 1994, the attorney for the veteran's wife wrote to 
the private real estate investor and provided him 
authorization to obtain information on the loan from the 
lender.  The attorney requested that the private real estate 
investor forward the information obtained from the lender to 
him, and then they would discuss the offer to sell the 
property.

In May 1995, the attorney for the veteran's wife wrote to the 
lender  referencing the authorization that he had previously 
sent to the private real estate investor.  He indicated that 
he had received no response from the private real estate 
investor and wanted information about the foreclosure.  In 
June 1995, the lender responded that the loan went to 
foreclosure sale on April 28, 1995, and that the property was 
conveyed to VA.  The foreclosure claims specialist informed 
the attorney that there had been no contact by the private 
real state investor and that his letter was the first inquiry 
she had in the file.       

Also provided was a June 14, 1995, document signed by the 
veteran and his wife authorizing the lender to release 
information about the status of the loan to the private real 
estate investor.  The veteran submitted no evidence showing 
that he legally transferred the subject property to his 
cousin.  In a written statement dated August 1999, he stated 
that he gave the bank and his cousin his address before 
moving to Norway. 



II.  Legal analysis

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b).  In 
other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded.

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).  A determination 
of bad faith is based on the circumstances which led to the 
default and the foreclosure, as well as the appellant's 
attitude toward contractual obligations, and his actions or 
omissions with respect to avoiding foreclosure, as indicated 
by the evidence of record.

Similarly, to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the willful failure 
to disclose a material fact, with the intent of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must show that the 
willful intent to either misrepresent or fail to disclose was 
done with the appellant's knowledge that such 
misrepresentation or failure would result in the erroneous 
award or erroneous retention of VA benefits.  The essence of 
fraud, misrepresentation, or bad faith is a willful intent on 
the part of the veteran/debtor.  The burden of proving such 
willful intent lies solely with VA.

This case has been readjudicated by the Committee pursuant to 
the precedent holding in Richards v. Brown, 9 Vet. App. 255 
(1996), and thus, the Board will address the issue of bad 
faith using only the criteria provided in 38 C.F.R. 
§ 1.965(b).  See Supplemental Statement of the Case, dated in 
February 2000.

The Board does not find that the veteran's actions resulting 
in the default and foreclosure constituted bad faith.  
Specifically, the Board finds no evidence of "willful 
intent" to seek an unfair advantage or "unfair or deceptive 
dealing" on the part of the veteran, with knowledge of the 
likely consequences, arising from his actions or omissions 
that resulted in the default in this case.  In this regard, 
there is no evidence of a deliberate act on the veteran's 
part, over which he had complete control, which he knew would 
result in the creation of the indebtedness.

It is plausible that the veteran had financial difficulties 
in 1991 and 1993 as a result of illness.  He has stated that 
he was unable to work after suffering an aneurysm, and there 
is evidence that he did incur significant medical expenses as 
a result of these illnesses.  It is shown that he was able to 
maintain his mortgage for approximately five years prior to 
default.  The sole fact that the veteran failed to satisfy 
the terms of his mortgage obligation does not generally 
amount to a finding of bad faith.  Consequently, these facts 
by themselves do not demonstrate deceptive dealing or a 
willful intent to seek an unfair advantage.  

A finding of bad faith would have to be supported by the 
events that caused the default and the actions taken by the 
appellant in response thereto.  However, as indicated above, 
the evidence on file discloses that the veteran's default was 
caused by events outside of his direct control, i.e., illness 
and unemployment.  Neighbors have corroborated that the 
veteran's cousin was living in the house after he departed 
for Norway.  Although the veteran was not in contact with the 
lender, he did attempt to sell the property through a private 
real estate investor in an attempt to avoid foreclosure after 
her learned of the default.  Bad faith is generally 
applicable where a veteran abandons his loan obligation and 
then takes no further action to either cure his default or 
mitigate the effect of his default upon initiation of 
foreclosure proceedings.  Thus, although the veteran's 
efforts to avoid default and foreclosure proved to be 
unsuccessful, they were not generally consistent with a 
finding of bad faith, as defined by regulation.  The 
veteran's version of the events leading to his default in 
January 1994 are in significant part supported by the record, 
to the extent that they have not been proven otherwise.

In view of the above, the Board concludes that the veteran's 
actions did not constitute bad faith, fraud or 
misrepresentation and therefore, waiver of recovery of the 
loan guaranty indebtedness is not precluded by law.


ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the veteran, the appeal is 
granted.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's loan guaranty indebtedness, the Board must remand 
this case to the agency of original jurisdiction for 
additional development and adjudication.  See 38 C.F.R. § 19.9 
(1999).

This case is therefore REMANDED for the following action:

1.  Request that the veteran submit an 
updated Financial Status Report, VA Form 
4-5655, with any additional supporting 
documentation regarding current income 
and expenses.  Reasonable efforts to 
document the action taken should be made.  
Also, any lack of response or failure to 
cooperate should be clearly documented in 
the record.

2.  After information concerning the 
veteran's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection thereof would be contrary to 
the standard of equity and good 
conscience.  Supporting analysis and 
explanation must be provided.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond. 

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

